Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 07/21/2022. Claims 1, 7, 8, and 10 are amended. Claims 13, and 14 are new. Claims 1-14 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process). As such, claim 1 is/are drawn to one of the statutory categories of invention.
Claims 1-14 are directed to categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file. Specifically, the claims recite  receiving a resource file from a user; grouping resource line items in the resource file based on supplier entity names; normalizing the supplier entity names to match with a master record and supplier entity identifications; and determining if the supplier entities should be categorized in the identified category for any user/particular user in the past, wherein, where the supplier entities are categorized in the identified category, categorizing the supplier entities in the identified category, or wherein, where the supplier entities are not be categorized in the identified category, categorize the supplier entities into an alternate category, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as database, and machine learning model merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the database, and machine learning model perform(s) the steps or functions of receiving a resource file from a user; grouping resource line items in the resource file based on supplier entity names; normalizing the supplier entity names to match with a master record and supplier entity identifications; and determining if the supplier entities should be categorized in the identified category for any user/particular user in the past, wherein, where the supplier entities are categorized in the identified category, categorizing the supplier entities in the identified category, or wherein, where the supplier entities are not be categorized in the identified category, categorize the supplier entities into an alternate category. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a database, and machine learning model to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file. As discussed above, taking the claim elements separately, the database, and machine learning model perform(s) the steps or functions of receiving a resource file from a user; grouping resource line items in the resource file based on supplier entity names; normalizing the supplier entity names to match with a master record and supplier entity identifications; and determining if the supplier entities should be categorized in the identified category for any user/particular user in the past, wherein, where the supplier entities are categorized in the identified category, categorizing the supplier entities in the identified category, or wherein, where the supplier entities are not be categorized in the identified category, categorize the supplier entities into an alternate category. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-14 further describe the abstract idea of a categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-14.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Analysis of Financial Transactions using Machine Learning” describes Many people want to know the socio-ecological impact of the goods they purchase. In this thesis, we describe a system that computes the socio-ecological impact of those goods by analyzing uncategorized financial transactions. The computation is made possible by extending a system that can computate socioecological impact from categorized transactions. The extension further includes visualizations on the system’s web GUI using AngularJS and extension of the system’s Node.js API. To compute the socio-ecological impact the report describes a categorization service. To connect the service to the core system a RabbitMQ message queue was used. The service trained supervised machine learning models using Apache Spark’s machine learning library (MLlib) on a dataset containing about 2.4 million categorized transactions. This achieved a categorization accuracy of 82.9%. The main focus for future work is to increase accuracy by using namedentity recognition and splitting up the categorization into two steps using multiple categorizers.
	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20130204754A1 teaches similar invention which describes A system and method including collecting image data of a purchase receipt; converting image data to machine readable data; generating a receipt model including at least one line item from the machine readable text data; selecting a product profile to associate with a line item through one of a tiered set of receipt heuristics, that includes: through a direct identifier heuristic, searching for a product identifier from a line item that corresponds to a product profile, and through an approximate match heuristic, calculating a score for the line item compared to at least one product profile of a master product list; and accounting for the selected product profile of the line item. Another receipt specific scoring pattern may include factoring in context parameters of the receipt model. Context parameters preferably includes parameters of the purchase outside of the line item such as merchant identifier, time of purchase, geographic location, purchaser name, store account ID, category identifier, purchase total, other products purchased, and/or any suitable parameter providing context of the purchase of the line item. Context parameters can preferably be used to narrow the candidates of product models, for selecting one or more specific receipt heuristics to use in selecting a product, and/or altering the processing in any suitable way. For example, if a merchant identifier is identified, a merchant specific receipt heuristic may be used in selecting a product profile. The merchant specific receipt heuristic will preferably account for merchant specific receipt patterns. Machine learning may be applied to context parameters to identify product model(s).

Response to Arguments
6.	Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file  does not add technical improvement to the abstract idea. The recitations to “database, and machine learning model” perform(s) the steps or functions of receiving a resource file from a user; grouping resource line items in the resource file based on supplier entity names; normalizing the supplier entity names to match with a master record and supplier entity identifications; and determining if the supplier entities should be categorized in the identified category for any user/particular user in the past, wherein, where the supplier entities are categorized in the identified category, categorizing the supplier entities in the identified category, or wherein, where the supplier entities are not be categorized in the identified category, categorize the supplier entities into an alternate category. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “database, and machine learning model” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of categorize supplier entities in identified categories bases on receiving and grouping resource line items in the resource file. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621